Citation Nr: 0527230	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  96-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lower back disorder 
with degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1956 to August 
1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of October 1995 by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  In the decision, the RO 
determined that the veteran had not presented new and 
material evidence to reopen a claim for service connection 
for a low back disability with degenerative joint disease of 
the left hip.  

In June 1998, the Board confirmed the decision by the RO.  
The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In December 1998, the Secretary of Veterans Affairs filed a 
motion for remand to the Board.  In February 1999, the Court 
issued an order vacating the Board's decision and remanding 
the case for further proceedings.  

Subsequently, in a decision of September 1999, the Board 
determined that the claim had been reopened, but denied the 
claim on the basis that it was not well-grounded.  
Subsequently, in January 2001, the Court noted that new 
legislation had been enacted subsequent to the Board's 
decision.  Accordingly, the Court remanded the claim to 
afford the Board an opportunity to readjudicate the claim in 
accordance with the new legislation.  

The Board then remanded the case to RO in August 2001 and 
again in October 2003.  The requested development has since 
been completed to the extent possible, and the case has been 
returned to the Board for further appellate review.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran is not shown to have sustained an injury of 
the lower back or the left hip in service.


CONCLUSION OF LAW

A lower back disorder with degenerative joint disease of the 
left hip was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The Board finds that 
the VA's duties under the law and recently revised 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
sent by the RO to the veteran in September 2001 specifically 
discussed the VA's duties under the VCAA.  The letter from 
the RO specifically advised him that he could send the RO any 
evidence which was not previously considered.  Thus, the 
fourth element is satisfied.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The RO also supplied the veteran with 
the applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the notification to the veteran was 
subsequent to the AOJ's initial unfavorable decision.  The 
Court acknowledged that VA could show that the lack of a pre-
AOJ decision notice was not prejudicial to the claimant.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the AOJ adjudication currently on appeal, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO 
provided the veteran with time (two months) to submit 
additional evidence.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran's post service medical records have 
been obtained.  He has been afforded a hearing.  Service 
morning reports have been obtained.  The veteran's service 
medical records are not available as they were destroyed by 
fire.  The Board concludes that, in light of the multiple 
unsuccessful attempts to obtain them (discussed in detail 
below), and the report by the National Personnel Records 
Center that they were destroyed by fire, further attempts to 
obtain them would be futile.  Also, although the veteran has 
not been afforded a VA examination in connection with his 
reopened claim for service connection for a low back and left 
hip disorder, the Board finds that a medical opinion is not 
necessary to resolve the service connection issue.  Further 
assistance to the veteran with the development of evidence is 
not required.  

The Board notes that the claims files contain a record of 
proceedings of the Board for Correction of Military Records 
which pertains to another veteran.  However, it does not 
appear that this error had any effect on the current appeal.  
Although the RO considered that document in a supplemental 
statement of the case dated in March 2005, the RO concluded 
that the evidence did not have a bearing to the claim for 
service connection for a low back disorder with degenerative 
joint disease of the left hip.  Accordingly, no further 
action on account of this error is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Background Information

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a low back and hip 
disorder.  He contends that he was treated for a low back and 
hip disorder during service after he fell 30 to 40 feet from 
a tower that he was repairing, and that his current disorder 
is related to that injury.

The veteran's service medical records are not available and 
are believed to have been destroyed by fire.  Service morning 
report records show that the veteran was on the sick list for 
a period from March 9 to 19, 1958, but the record does not 
reflect the reason why.  The veteran's separation from 
service was in August 1958.

The post service medical evidence includes a private medical 
treatment record dated in April 1959 which shows that the 
veteran was admitted to a hospital complaining of pain in the 
pelvic zone due to a sprain while working in a cart.  The 
record contains no mention of the veteran's period of 
service.  Similarly, a translation of a record dated in 
September 1959 shows that the veteran was seen at the Aguirre 
Hospital and stated that on Monday August 31, 1959, while he 
was working on a cart, his leg got into one of the cart's 
openings.  He felt a lot of pain, but continued to work.  On 
September 3, 1959, he came to the hospital and was seen for 
treatment.  The only other past history which was noted was 
that of having had common colds and chickenpox.  There were 
no references to the veteran's period of service.  An 
associated Nurses note from that hospital with the same date 
shows that the veteran was admitted after an on-the-job 
accident several days earlier.  He was treated with ice packs 
and rest.  

An admission and discharge record reflects that the veteran 
was treated in September 1959 for a pelvic sprain and in 1961 
for a lumbar sprain.  

A private treatment record dated in 1981 shows that the 
veteran had been having sciatic pain in his left hip for a 
few days.  An X-ray report dated in October 1981 reflects 
that there were arthritic changes in both hip joints.   

The veteran filed his original claim for disability 
compensation in April 1990.  He stated that due to an injury 
suffered in the Army, he had back pain, the left leg was 
shorter than the right, and he was unbalanced.  He reported 
that this was due to a fall at Fort Benning Georgia.  He 
stated that he was treated in 1957 or 1958.  In a written 
statement also dated in May 1990 he reported that the fall 
occurred when he was standing on a board between two towers 
in an airborne training area and the board broke and he fell 
30 feet.  He said that as a result of the accident his left 
leg was affected from the hip to the foot.  He said that the 
left leg had been getting shorter little by little and was 
now an inch and a half shorter than the right leg.  In 
another statement the veteran also reported that the incident 
traumatized him psychologically, caused a renal condition to 
develop, and had created a neurological problem which in 
turned caused diabetes.  He stated that because of the 
condition he had been unemployed for ten years.  

A treatment record from E. Rivera Diaz, M.D., dated in May 
1990 shows that the veteran had been treated since January 
1988 for a low back condition.  This was characterized as 
being caused by a post-traumatic condition.  A record from 
Dr. Fernando A. Valdez stated that the veteran was treated in 
1977 for left femoral coxa swelling, and in January 1988 for 
back pains.  

In August 1990 the veteran completed a Request for 
Information Needed to Reconstruct Medical Data.  On it, he 
reported that he was treated in service for pelvis and lumbar 
sprain and his hip was badly hurt along with his left leg.  
He specified that the treatment was from the Summer of 1957 
to the Summer of 1958.  He stated that this occurred at the 
Headquarters, U.S. Army Medical, F.B.G.  

The report of an orthopedic examination conducted by the VA 
in September 1990 shows that the veteran reported having back 
and hip pain since injuries in service.

In September 1990, the National Personnel Records Center 
reported that the veteran had "Fire related service, and 
that no medical records were on file.  They requested that he 
fill out a Form 13055.  That document was subsequently 
submitted.  In November 1990, the NPRC indicated that before 
a search could be made, they would have to have specific 
treatment dates between June 1957 and September 1958.  

During a hearing held at the RO in June 1991, the veteran 
testified that he fell off a tower in service which was 35 to 
40 feet high.  He said that he was rendered unconscious and 
woke up in the hospital with weights on both legs.  He said 
that he was hospitalized for about a week.  He also stated 
that he had been hospitalized at that same service hospital 
for a week for a circumcision.  He said that he was 
discharged from the hospital and assigned to light duty.  He 
indicated that he did not remember getting any more treatment 
while in the Army, but that the conditions persisted.  

A radiology report from Guayama Diagnostics dated in 
September 1995 shows that a CT scan of the pelvis was 
interpreted as showing an old sub capital fracture involving 
the left femoral neck with associated secondary degenerative 
joint disease.  

An affidavit dated in July 1996 shows that M. Cruz certified 
that in March 1958 he was convalescing in the US Army 
hospital at Fort Benning Georgia and saw the veteran in bed 
with both legs in traction convalescing from an injury.  
Similarly, an affidavit from the veteran's sister dated in 
November 1992 is to the effect that the veteran was disabled 
when he got home from the Army.

The veteran testified at another hearing held at the RO in 
December 1996.  The testimony was similar to that which he 
gave at the previous hearing.  He stated that when he was 
hospitalized after service for what had been described as a 
work accident, the incident involved him slipping and falling 
from a wagon which was only one foot high.  He stated that 
this post service accident caused the condition which had 
been incurred in service to get worse.  He said that he 
waited until 1990 to file a claim for VA benefits because he 
did not know the laws.  

A letter dated in November 1997 from Dr. Carlos J. Rodriguez 
Mateo shows that he stated that the veteran had given him a 
history of suffering an injury from a fall from a tower 40 
feet tall while serving in the military in 1958.  The veteran 
stated that his disability, diagnosed as lumbar paravertebral 
fibromyositis, degenerative arthritis of the spine, and 
degenerative joint disease of the left hip, was derived from 
his injury which occurred in service, and that osteoarthritis 
was manifest immediately after separation.  The veteran also 
gave a history that he underwent a transurethral resection 
procedure in April 1973 to correct a bladder neck injury 
which resulted from his injury in service.  The veteran also 
reported a history that when he suffered his injury he 
convalesced at Ft Benning for about 10 days and after that 
was returned to his unit with light duty which lasted until 
his discharge.  The veteran stated that after discharge he 
had continuing pain because of the injury incurred in 
service, and required treatment of several doctors and 
chiropractors, all of whom have died.  The veteran had been 
treated at this office from October 1994 to the date of the 
opinion.  The physician stated that in his opinion a fall 
from a tower 40 feet tall generally brings problems such as 
the ones the veteran was suffering.  He stated that he 
believed that the present illness of the veteran was directly 
related with the injury he suffered in 1958 when he fell from 
a tower while serving in the military.  

A letter dated in October 1998 from Dr. Miguel A. Santos 
contains the following information:

I had examined [the veteran who is] 62 years old.  
I had discovered that his actually [sic] Chronic 
Low Back disability condition, are [sic] the result 
of his fatal injury sustained to [sic] fall from a 
tower, during active duty in Military Service about 
40 years ago.    

VA medical records dated in December 1999 show that the 
veteran underwent a left hip joint replacement.  In the 
records, it is noted that the veteran gave a history of 
having a left hip fracture in 1958 which was treated with 
skeletal traction.  

In August 2001, the Board remanded the claim in part in an 
attempt to obtain hospitalization records from March 1958.  
In August 2001, the RO submitted a request for information to 
the National Personnel Records Center requesting that they 
conduct a search for hospitalization records dated in March 
1958 from the Army Hospital at Fort Benning, Georgia.  In 
October 2001, the NPRC replied by stating that absence of 
records is fire related and the information requested cannot 
be reconstructed.  They further stated that there were no 
SMR's or SGO's available on file under the service 
number/social security number.  

A letter dated in July 2002 from the NPRC indicates that if 
the veteran's records were there on July 12, 1973, they would 
have been in the area that suffered the most damage from 
fire.  Also presented at that time was a letter from the 
Martin Army Community Hospital dated in July 1996 in which it 
reported that the facility had no records for the veteran and 
that the requested records had been returned to the NPRC.  

In May 2003, the Board case development unit made another 
request to the Medical Records Department at Fort Benning 
Georgia.  In June 2003, the Medical Records Department 
responded that they were unable to locate the patient in the 
computer.  Also, in May 2003, the Appeals Management Center 
contacted the NPRC and specifically requested clinical 
records and active duty inpatient records from a low back 
injury dated from March 9, 1958 to March 19, 1958 at the Fort 
Benning Georgia Hospital.  In response, it was reported that 
the allegation had been investigated and the earliest 
clinical records for the army began in 1960. 



IV.  Analysis

After considering all of the evidence of record, the Board 
finds that the veteran has not reasonably demonstrated that a 
back or left hip injury occurred in service.  Although the 
service medical records are not available, the earliest post-
service medical records are from 1959 and reflect that he 
sustained post service injuries which resulted in significant 
injury.  Those records do not contain any mention of an 
inservice injury, as would be expected if the veteran had 
sustained severely disabling injuries due to a 40 foot fall.  
These post service medical records are the only 
contemporaneous evidence and have much higher probative value 
than the lay statements and testimony given many years alter 
in support of a claim for monetary benefits.  

Although some examiners have expressed opinions relating the 
current lower back disorder with degenerative joint disease 
of the left hip to service, these opinions were based on the 
assumption that an injury to the back and hip occurred in 
service.  An opinion based on an unsubstantiated history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  Accordingly, the Board concludes that the a 
lower back disorder with degenerative joint disease of the 
left hip was not incurred in or aggravated by service.


ORDER

Entitlement to service connection for a lower back disorder 
with degenerative joint disease of the left hip is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


